Citation Nr: 0734197	
Decision Date: 10/31/07    Archive Date: 11/07/07	

DOCKET NO.  05-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as chronic obstructive 
pulmonary disease, as the residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969, with service in the Republic of Vietnam from 
April 1967 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for 
bilateral hearing loss, as well as for a chronic respiratory 
disorder characterized as chronic obstructive pulmonary 
disease.  In pertinent part, it is contended that the 
veteran's claimed hearing loss had its origin as the result 
of exposure to artillery fire in the Republic of Vietnam.  
The veteran further alleges that his current chronic 
obstructive pulmonary disease originated with a bout of 
pneumonia during his period of active military service.  

A review of the record discloses that, at the time of the 
veteran's service separation examination in September 1969, 
there was present a 35-decibel threshold at 4,000 Hertz in 
both ears, arguably indicative of at least some degree of 
hearing loss.  Moreover, during the course of a hearing 
before the undersigned Veterans Law Judge in June 2007, the 
veteran indicated that, in either 1975 or 1976, he underwent 
a VA audiometric examination for compensation purposes.  At 
present, results of that examination are not a part of the 
veteran's claims folder.  Such results, it should be noted, 
are arguably vital to the veteran's claim for service 
connection for bilateral defective hearing.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Turning to the issue of service connection for a chronic 
respiratory disorder, to include chronic obstructive 
pulmonary disease, the Board acknowledges that service 
medical records show no evidence of any such respiratory 
disorder.  However, in a statement of December 2003, one of 
the veteran's private physicians wrote that the veteran had 
originally been diagnosed with and received treatment for 
recurrent tracheobronchitis and chronic bronchitis at his 
facility in June 2002.  According to the veteran's private 
physician, though it was not possible to say precisely how 
long the veteran's condition had existed prior to its 
diagnosis, it was well known that the disability in question 
could be present for years prior to becoming symptomatic.  
Based on such evidence, it was the opinion of the veteran's 
private physician that the veteran's respiratory condition 
"could have as likely as not been caused or aggravated by the 
veteran's active duty service time."

Significantly, during the course of a private pulmonary 
consultation in March 2004, it was noted that the veteran was 
scheduled to have a "full battery of testing" at the local VA 
medical facility within the next couple of weeks as part of 
his disability reevaluation, to include evaluation of any 
disabilities related to exposure to Agent Orange.  While at 
the time of the aforementioned hearing before the undersigned 
Veterans Law Judge in June 2007, the veteran indicated that 
he had, in fact, undergone just such a VA pulmonary 
examination, results of that examination are not at this time 
a part of the veteran's claims folder.  Under the 
circumstances, further development of the evidence must be 
undertaken prior to a final adjudication of the veteran's 
current claims.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 1969, the date of 
the veteran's discharge from service, and 
specifically including any reports of 
audiometric examination(s) in 1975 or 
1976, and any and all records of VA 
treatment and/or examinations conducted 
during the period from 2004 to the 
present, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
VA audiometric and pulmonary examinations 
in order to more accurately determine the 
exact nature and etiology of his claimed 
hearing loss and chronic respiratory 
disorder (to include chronic obstructive 
pulmonary disease).  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examinations, and a copy of all 
such notifications must be associated 
with the claims file.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed. 

Following completion of the pulmonary 
examination, the examiner should 
specifically comment as to whether any 
chronic pulmonary pathology present more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probably of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) had its 
origin during the veteran's period of 
active military service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

3.  The RO should then review the 
veteran's claims for service connection 
for bilateral hearing loss and a chronic 
respiratory disorder, claimed as chronic 
obstructive pulmonary disease due to 
exposure to Agent Orange.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a Statement of the Case 
in February 2005.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




